Winslow, J.
Doubtless the plaintiff could frame some sort of a complaint without the examination applied for. *31It is manifest, however, that such complaint would be entirely indefinite as to amounts claimed, and would have to be framed in the most general way. Ve see no good reason why the proposed examination should not be had, in order that the complaint may, if possible, be made definite and certain in the particulars concerning which discovery is sought.
This court has uniformly given this statute a broad and liberal construction in favor of the right conferred by it as to all matters relevant to the controversy. Kelly v. C. & N. W. R. Co. 60 Wis. 480; Nichols v. McGeoch, 78 Wis. 360. The sureties, being parties to the action, cannot be relieved from an examination. ■ The statute gives the right to examine a “ party.” If they are ignorant of the facts involved in the inquiry, their examination will necessarily be brief. .
By the Court.- — ■ Order affirmed.
Pinney, J., took no part.